Title: The American Commissioners to the Marques de Ponte do Lima, [before 16 July 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Ponte do Lima, Tomás Xavier de Lima Nogueira Vasconcelos Teles de Silva, marquês de


Sir,
[Before July 16, 1777]
The Congress of the United States of America have seen with Concern in the Public Newspapers an Edict of the late King of Portugal dated at the Palace of Ajuda: the 4th of July 1776 wherein the said States are spoken of in Terms of Contumely, and all Ships belonging to their People then in the Ports of Portugal are ordered to quit the same in eight Days, and that for the future in all the Ports of the Portuguese Dominions no Shelter shall be given to any Vessels loaden or in Ballast coming from any of the Ports of the said States; but on the contrary they are to be repelled from the said Ports, and in the condition they entred, without giving them the least Succour of any kind whatsoever.
As a long Friendship and Commerce has subsisted between the Portuguese and the Inhabitants of North America, whereby Portugal has been supplied with the most necessary Commodities in Exchange for her Superfluites, and not the least Injury has ever been committed or even attempted or imagined by America to that Kingdom, the United States cannot but be astonish’d to find not only their Commerce rejected, but their Navigators who may need a Port when in Distress refus’d the common Rights of Humanity, a Conduct towards the said States not only unprecedented, but which we are confident will not be followed by any other Power in Europe: all the rest having considered our Difference with and Separation from England, as a Matter of which they were not constituted Judges, and therefore have not undertaken to condemn either Party, without Hearing or Enquiry, but allow our Ships of all kinds the same Freedom of their Ports as is allowed to those belonging to England, and the same Privileges of Commerce. We therefore, being Ministers of the Congress of the said United States, have been charged by them to represent to your Court their sincere Desire to live in Peace with all Mankind, and particularly with your Nation which they have ever esteemed and respected; and that they hope your Government in its Wisdom will reconsider and revoke the said Edict, and permit the Continuance of the said Friendly and Commercial Intercourse between your People and theirs which has ever been so advantageous to both. This Representation we accordingly hereby make; and as an early Stop to growing Misunderstandings may have beneficial Consequences to all concerned, we cannot but hope for a favourable and speedy Answer. With great Regard we have the Honour to be &c.
  To his Excellency the Minister for foreign AffairsRough of the Memorial to Portugal sent by M. Castrioto
